We think the meaning and effect of the decision heretofore rendered by us is perfectly clear. The judgment of the Appellate Division was affirmed with one modification only, by which the plaintiff was permitted, on taking title, to pay $105,000 of the purchase money by a mortgage payable four months from date of closing title, with interest at five per cent. In all other respects the plaintiff, as a condition for obtaining title, must comply with the terms of the judgment of the Appellate Division, which charge him with interest on the whole of the unpaid purchase money of $135,000 from May 4th, 1903, and credit him with the amount of rents received, less the taxes and insurance thereon paid by defendants since said May 4th, 1903.
The motion to amend the remittitur should be denied, with ten dollars costs.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, HISCOCK and CHASE, JJ., concur; GRAY and O'BRIEN, JJ., absent.
Motion denied. *Page 609